IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 95-60706
                          Conference Calendar



LAWRENCE BROWN,

                                           Plaintiff-Appellant,


versus

STATE OF MISSISSIPPI,

                                           Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 4:95-CV-78-B-D
                        - - - - - - - - - -
                           April 17, 1996
Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Appellant Lawrence Brown, a Mississippi prison inmate, has

appealed the dismissal of his civil action.     Regardless of the

remedy he sought or the citizenship of the parties, Brown has

stated no nonfrivolous claim.     See Brown v. State of Mississippi,

No. 4:95-CV-78-B-D (N.D. Miss. Oct. 10, 1995).

     JUDGMENT AFFIRMED.




       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.